

115 S3514 IS: Generating Revenue for Electric and Emission-Negligible Vehicles at Airports Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3514IN THE SENATE OF THE UNITED STATESSeptember 26 2018Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to encourage the use of zero-emission vehicles and
			 technology at public-use airports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Generating Revenue for Electric and Emission-Negligible Vehicles at Airports Act  or the GREEN Vehicles at Airports Act. 2.Zero-emission vehicles and technology (a)Zero-Emission program (1)In generalChapter 471 of title 49, United States Code, is amended—
 (A)by striking section 47136; (B)by redesignating section 47136a as section 47136; and
 (C)in section 47136, as so redesignated— (i)by striking subsections (a) and (b) and inserting the following:
							
 (a)In generalThe Secretary of Transportation may establish a pilot program under which the sponsors of public-use airports may use funds made available under this chapter or section 48103 for use at such airports to carry out—
 (1)activities associated with the acquisition, by purchase or lease, and operation of eligible zero-emission vehicles and equipment, including removable power sources for such vehicles; and
 (2)the construction or modification of infrastructure to facilitate the delivery of fuel, power or services necessary for the use of such vehicles.
 (b)EligibilityA public-use airport is eligible for participation in the program if the eligible vehicles or equipment are—
 (1)used exclusively on airport property; or (2)used exclusively to transport passengers and employees between the airport and—
 (A)nearby facilities which are owned or controlled by the airport or which otherwise directly support the functions or services provided by the airport; or
 (B)an intermodal surface transportation facility adjacent to the airport.; and (ii)by striking subsections (d) through (f) and inserting the following:
							
 (d)Federal shareThe Federal share of the cost of a project carried out under the program shall be the Federal share specified in section 47109.
								(e)Technical assistance
 (1)In generalThe sponsor of a public-use airport may use not more than 10 percent of the amounts made available to the sponsor under the program in any fiscal year for—
 (A)technical assistance; and (B)project management support to assist the airport with the solicitation, acquisition, and deployment of zero-emission vehicles, related equipment, and supporting infrastructure.
 (2)Providers of technical assistanceTo receive the technical assistance or project management support described in paragraph (1), participants in the program may use—
 (A)a nonprofit organization selected by the Secretary; or (B)a university transportation center receiving grants under section 5505 in the region of the airport.
 (f)Materials identifying best practicesThe Secretary may create and make available materials identifying best practices for carrying out activities funded under the program based on previous related projects and other sources.
 (g)Allowable project costThe allowable project cost for the acquisition of a zero-emission vehicle shall be the total cost of purchasing or leasing the vehicle, including the cost of technical assistance or project management support described in subsection (e).
 (h)Flexible procurementA sponsor of a public-use airport may use funds made available under the program to acquire, by purchase or lease, a zero-emission vehicle and a removable power source in separate transactions, including transactions by which the airport purchases the vehicle and leases the removable power source.
								(i)Testing required
 (1)In generalA sponsor of a public-use airport may not use funds made available under the program to acquire a zero-emission vehicle unless that make, model, or type of vehicle has been tested by a Federal vehicle testing facility acceptable to the Secretary.
 (2)Penalties for false statementsA certification of compliance under paragraph (1) shall be considered a certification required under this subchapter for purposes of section 47126.
 (j)DefinitionsIn this section, the term— (1)eligible zero-emission vehicle and equipment means a zero-emission vehicle, equipment related to such a vehicle, or ground support equipment that includes zero-emission technology that is—
 (A)used exclusively on airport property; or (B)used exclusively to transport passengers and employees between the airport and—
 (i)nearby facilities which are owned or controlled by the airport or which otherwise directly support the functions or services provided by the airport; or
 (ii)an intermodal surface transportation facility adjacent to the airport; (2)removable power source means a power source that is separately installed in, and removable from, a zero-emission vehicle and may include a battery, a fuel cell, an ultra-capacitor, or other power source used in a zero-emission vehicle; and
 (3)zero-emission vehicle means— (A)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations; or
 (B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) under any possible operational modes and conditions..
 (2)Clerical amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by striking the items relating to sections 47136 and 47136a and inserting the following:
					47136. Zero-emission airport vehicles and infrastructure..
				(b)Special apportionment categories
 (1)In generalSection 47117(e)(1)(A) of title 49, United States Code, is amended by inserting for airport development described in section 47102(3)(P), after under section 47141,. (2)Conforming amendmentSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:
					
 (P)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment or acquiring, by purchase or lease, eligible zero-emission vehicles and equipment..
				(c)Deployment of zero-Emission vehicle technology
 (1)EstablishmentThe Secretary of Transportation (in this subsection referred to as the Secretary) may establish a zero-emission airport technology program— (A)to facilitate the deployment of commercially viable zero-emission airport vehicles, technology, and related infrastructure; and
 (B)to minimize the risk of deploying such vehicles, technology, and infrastructure. (2)General authority (A)Assistance to nonprofit organizationsThe Secretary may provide assistance under the program to not more than 3 geographically diverse, eligible organizations to conduct zero-emission airport technology and infrastructure projects.
 (B)Forms of assistanceThe Secretary may provide assistance under the program in the form of grants, contracts, and cooperative agreements.
					(3)Selection of participants
 (A)National solicitationIn selecting participants, the Secretary shall— (i)conduct a national solicitation for applications for assistance under the program; and
 (ii)select the recipients of assistance under the program on a competitive basis. (B)ConsiderationsIn selecting from among applicants for assistance under the program, the Secretary shall consider—
 (i)the ability of an applicant to contribute significantly to deploying zero-emission technology as the technology relates to airport operations;
 (ii)the financing plan and cost-share potential of the applicant; and (iii)other factors, as the Secretary determines appropriate.
 (C)Priorityln selecting from among applicants for assistance under the program, the Secretary shall give priority consideration to an applicant that has successfully managed advanced transportation technology projects, including projects related to zero-emission transportation operations.
 (4)Eligible projectsA recipient of assistance under the program shall use the assistance— (A)to review and conduct demonstrations of zero-emission technologies and related infrastructure at airports;
 (B)to evaluate the credibility of new, unproven vehicle and energy-efficient technologies in various aspects of airport operations prior to widespread investment in the technologies by airports and the aviation industry;
 (C)to collect data and make the recipient's findings available to airports, so that airports can evaluate the applicability of new technologies to their facilities; and
 (D)to report the recipient's findings to the Secretary. (5)Administrative provisions (A)Federal shareThe Federal share of the cost of a project carried out under the program may not exceed 80 percent.
 (B)Terms and conditionsA grant, contract, or cooperative agreement under this subsection shall be subject to such terms and conditions as the Secretary determines appropriate.
 (6)DefinitionsIn this subsection: (A)Eligible organizationThe term eligible organization means an organization that has expertise in zero-emission technology.
 (B)OrganizationThe term organization includes— (i)a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986;
 (ii)a university transportation center receiving grants under section 5505 of title 49, United States Code; and
 (iii)other Federal or non-Federal entities as the Secretary deems appropriate.